Citation Nr: 0830097	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-05 693 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to VA compensation for a birth defect 
(epidermoloysis bullosa) of a child born to a Vietnam 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed to an 
herbicide agent during such service.

2.  The veteran's son, M.J.C., was born in January 1985 with 
a diagnosis of epidermolysis bullosa; there is no competent 
evidence showing that M.J.C. has spina bifida.

3. There is no competent evidence that the appellant's mother 
was a Vietnam veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
son for a birth defect (epidermaloysis bulosa) claimed to 
have been the result of herbicide exposure.  38 U.S.C.A. §§ 
1805, 1815 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.814, 
3.815 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


B.  Law and Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  

Under 38 U.S.C.A. § 1815, VA law provides that a monetary 
allowance may be paid for certain birth defects if the 
veteran who served in the Republic of Vietnam during the 
Vietnam era is the mother of the natural child at issue. 38 
U.S.C.A. § 1815; 38 C.F.R. § 3.815 (2007).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.814(c)(1).  The veteran's Form DD 214 shows that he served 
in the Republic of Vietnam during the Vietnam Era; thus, he 
is presumed to have been exposed to an herbicide agent during 
such service

The veteran maintains that he is entitled to VA compensation 
because his son has epidermolysis bullosa, a birth defect 
claimed to be a consequence of the veteran's exposure to 
herbicides.  

The veteran's son, M.J.C. was born in January 1985.  Private 
medical records dated from 1985 to 1996 show that M.J.C. had 
a diagnosis of epidermolysis bullosa, simplex type, at birth.  
The veteran also submitted an August 2004 statement from a 
private physician in support of the claim.  The physician 
stated that M.J.C. had epidermolysis bullosa, and that there 
was some question whether it could be related to Agent 
Orange.  He stated that a geneticist had speculated that it 
was possibly the case. 

Although the Board is most sympathetic to the veteran's 
situation, the Board finds that the veteran is not entitled 
to compensation under the law or VA regulations. 

The veteran is not entitled to compensation under 38 U.S.C.A. 
§1815, which does not provide a bases for benefits unless the 
appellant's mother served in Vietnam.  Because the veteran is 
a male, and he does not allege and it is not shown that the 
M.J.C.'s mother served in Vietnam, 38 U.S.C.A. §1815 is not 
applicable to the facts of this case.

38 U.S.C.A. § 1805 provides a monetary allowance for a child 
of a Vietnam veteran who is suffering from spina bifida.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  In this case, 
there is no evidence that the appellant has a diagnosis of 
spina bifida.  Medical evidence of record shows that M.J.C. 
has a diagnosis of epidermolysis bullosa.  

The veteran stated in his January 2005 substantive appeal 
that there have been studies that show epidermolysis bullosa 
is similar to spina bifida, and that there are many common 
symptoms.  The veteran sated that the biggest difference is 
that spina bifida is found only on the spine where 
epidermolysis can affect the skin on the entire body.  In the 
precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General 
Counsel held that 38 U.S.C.A. § 1802 applies to all forms of 
spina bifida other than spina bifida occulta, and that for 
purposes of that chapter the term "spina bifida" refers to a 
defective closure of the bony encasement of the spinal cord 
but does not include other neural tube defects such as 
encephalocele and anencephaly.  The Board has considered the 
veteran's contention in support of his claim.  Nonetheless, 
epidermolysis bullosa is not shown to be a form of spina 
bifida, and private medical evidence does not show that 
epidermolysis bullosa involves a defective closure of the 
bony encasement of the spinal cord.  

The Board acknowledges the contentions advanced on appeal.  
However, the benefit sought is predicated on there being a 
diagnosis of spina bifida, and in the absence of such a 
diagnosis there can be no valid claim.  Accordingly, a claim 
of entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida lacks legal merit and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (that in case where law, as opposed to the 
facts, is dispositive of the claim, claim should be denied or 
appeal to Board terminated because of absence of legal merit 
or lack of entitlement under law).


ORDER





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


